Citation Nr: 0016615	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-04 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

2.  Entitlement to service connection for Meniere's Syndrome, 
including as secondary to service-connected bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
December 1970, and from December 1974 to November 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has been remanded on three previous occasions by 
the Board for further development: February 1999, August 
1999, and October 1999.  The case has since been returned to 
the Board for further appellate review.  

With respect to the claim of service connection for Meniere's 
Syndrome, the Board notes that there has been some confusion 
as to the proper characterization of the issue of service 
connection for Meniere's Syndrome.  In fact, this subject was 
addressed in the three Board remands.  

For purposes of clarity, the RO denied service connection 
for, in pertinent part, Meniere's Syndrome among other 
disorders in a March 1985 rating decision.  

However, the RO failed to mention Meniere's Syndrome or any 
other the other disorders denied in its notice to the 
veteran.  The notice merely indicated that increased ratings 
for tinnitus and bilateral hearing loss were being denied.  

In February 1997 the veteran raised the issue of service 
connection for Meniere's Syndrome.  The RO denied the claim, 
noting that the denial of service connection for Meniere's 
Syndrome had become final and that new and material evidence 
would be needed to re-open his claim.  

The Board is of the opinion that the March 1985 denial of 
Meniere's Syndrome never became final because the RO did not 
properly notify the veteran that the claim had been denied.  
38 C.F.R. § 3.103(f).  

The Board previously advised the RO of this and has 
instructed the RO readjudicate the issue as entitlement to 
service connection for Meniere's Syndrome.  

Nonetheless, the RO has continued to frame the issue as 
whether new and material evidence has been presented to 
reopen the claim for Meniere's Syndrome.  

Therefore, the Board has again recharacterized the issue as 
entitlement to service connection for Meniere's Syndrome.  
Although the RO framed the issue on the basis of whether new 
and material evidence had been submitted, it did provide 
sufficient criteria relevant to the issue of service 
connection, and actually included an adjudication of the 
claim on a direct service incurrence basis.  

Therefore, the Board concludes that the veteran has been 
given adequate notice of what the regulations pertaining to 
service connection require.  Thus, the Board concludes that 
the veteran would not be prejudiced by the recharacterization 
and adjudication of the issue of service connection for 
Meniere's Syndrome.  

In addition, the Board notes that the veteran is also not 
prejudiced in this case because the claim, as addressed 
below, is found to be well-grounded and accordingly remanded 
for further development; thus, his appeal is not being 
actually denied in this decision.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board also notes that the veteran clarified in September 
1999 that the only issues he wished to continue on appeal 
were service connection for Meniere's Syndrome and 
entitlement to a compensable rating for bilateral hearing 
loss.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to a compensable 
evaluation for bilateral hearing loss has been obtained.  



2.  During the March 2000 VA examination, the veteran 
displayed Level II hearing acuity in the right ear and Level 
I hearing acuity in the left ear.  

3.  The claim of service connection for Meniere's Syndrome, 
including as secondary to service-connected bilateral hearing 
loss, is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, Diagnostic 
Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).

2.  The claim of entitlement to service connection for 
Meniere's Syndrome, including as secondary to service-
connected bilateral hearing loss is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

Factual Background

The pertinent evidence of record reveals that the veteran 
underwent a VA examination in August 1984 during which his 
hearing acuity was tested.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
---
45
LEFT
5
5
0
---
40

Speech audiometry revealed a speech reception threshold of 4 
decibels and speech recognition ability of 100 percent in 
both ears.  The speech reception examination was certified as 
providing the best estimate of the veteran's hearing acuity.

In January 1985 testing of the veteran's auditory acuity was 
performed.  Pure tone thresholds, in decibels, were 
approximately indicated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
65
70
LEFT
30
30
40
60
70

Speech discrimination was indicated as being 76 percent in 
the right ear and 80 percent in the left ear.  

In March 1985 the RO denied an increased evaluation for 
bilateral hearing loss.  The veteran appealed this decision.  

The veteran's hearing acuity was tested in October 1991.  
Pure tone thresholds, in decibels, were approximately as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
---
60
LEFT
20
20
10
---
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear.  

During audiometric testing performed in February 1997, pure 
tone thresholds, in decibels, were approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
60
65
LEFT
15
20
15
60
50

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

In February 1999 the Board remanded, in pertinent part, the 
issue of entitlement to a compensable evaluation for 
bilateral hearing loss, noting that the veteran had disagreed 
with the denial of his claim by the RO in March 1985, but 
that no Statement of the Case (SOC) had been provided.  

In April 1999 the RO provided a SOC denying, in pertinent 
part, a compensable evaluation for bilateral hearing loss.  
The veteran appealed this decision.  

In March 2000 a VA audiological examination was conducted.  
On examination, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
05
55
65
LEFT
10
10
10
55
50

Pure tone threshold average decibel loss was 34 in the right 
ear and 31 in the left ear.  

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 96 percent in the left ear.

It was concluded that the veteran had a moderate to 
moderately severe high frequency sensorineural hearing loss 
at 3000 and 4000 hertz in the right ear, and a moderate high 
frequency sensorineural hearing loss at 3000 and 4000 hertz 
in the left ear.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both pure tone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

After a careful review of the record, the Board concludes 
that a compensable evaluation for bilateral hearing loss is 
not warranted.  

In reaching this conclusion, the Board has attached greater 
weight to the most recent VA examination.  This is because, 
with the exception of the August 1984 examination, all of the 
other examination reports did not provide numerical figures 
corresponding to the veteran's hearing acuity.  Rather, his 
hearing acuity was indicated on line graphs that did not 
precisely specify the numerical level of decibel loss.  In 
addition, many of these examinations did not document pure 
tone threshold average and are therefore not as thorough as 
the March 2000 examination.  

Thus, the March 2000 VA examination is more probative because 
it provides more precise and thorough numerical data 
regarding his hearing loss and because it is more 
contemporaneous of the current level of hearing loss.  

In addition, the Board notes that the previous examination 
reports appear to be relatively consistent in their indicated 
results with the results recorded in the March 2000 VA 
examination.  The one exception is the January 1985 hearing 
test which appeared to document a higher level of hearing 
loss as well as lower speech discrimination percentages in 
both ears.  

The Board attaches little probative weight to the January 
1985 hearing examination report.  It is remote in time and is 
inconsistent with all other examinations of the veteran's 
auditory acuity both in terms of pure tone thresholds and 
speech discrimination.  In contrast to the January 1985 
examination report, pure tone thresholds have been 
consistently listed as under 30 at 2000 hertz and lower, and 
speech discrimination percentage has consistently been 
recorded between 90 and 100 percent in both ears.  Its 
results are inconsistent with examinations conducted both 
before and after January 1985, and it is therefore considered 
to be of little probative value.  

For all of the above reasons, the Board concludes that the 
March 2000 VA examination of the veteran's auditory acuity is 
the most probative in terms of determining the level of 
hearing loss in both of his ears.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Under Table VI of both the previous and amended regulations, 
the veteran's hearing level during the March 2000 examination 
was Level II in the right ear and Level I in the left ear.  
Under Table VII of both the previous and amended regulations, 
Level II hearing in the right ear and Level I hearing in the 
left ear allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.  


A compensable evaluation is not warranted under Table VIa 
under either the previous or amended regulations.  Table VIa 
under the previous regulations is not for application because 
it was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both pure tone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c) (1999).  

Table VIa is not for application under the amended 
regulations because the veteran's pure tone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his pure tone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (1999).  

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral hearing loss disability is not 
warranted under the previous or amended regulations.  
Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board notes that the veteran's current bilateral hearing 
loss disability was not evaluated by the RO under the 
schedule as amended nor have the veteran and his 
representative been notified of these modifications in a 
supplemental statement of the case.  

It has been held that the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
appellant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  


The majority of the changes to the hearing impairment 
criteria appear to be non-substantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed), except for the revision of 
38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment).  See 64 Fed. Reg. 25202 (1999).  

The Board again notes that section 4.86 is not for 
application in this case.  The Board finds, therefore, that 
this decision is not prejudicial to the veteran because the 
majority of the changes in the regulation are non-substantive 
and because those that are have no effect on the outcome of 
the veteran's claim.  See Bernard, supra.; see also Edenfield 
v. Brown, 8 Vet. App. 384 (1995).  

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Additional Matters

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO has not 
considered entitlement to an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Neither the appellant nor his representative have raised the 
issue  of 38 C.F.R. § 3.321(b)(1) on appeal in terms of his 
bilateral hearing loss.  Having reviewed the record with the 
above mandates in mind, the Board finds no basis for further 
action on this question.  

In this case, there is no other evidence of record indicating 
that the veteran's hearing loss disability has resulted in an 
exceptional or unusual disability picture.  There is no 
evidence suggesting that the veteran's hearing loss has 
resulted in marked interference with employment or required 
frequent hospitalizations.  Having reviewed the record with 
the above in mind, the Board finds no basis for further 
action on this question.

Meniere's Syndrome

Factual Background

Service medical records reveal a diagnosis of acute serous 
otitis media, rhinitis, and acute pharyngitis in March 1978.  
It was indicated that vertigo was not present.  The veteran 
was also diagnosed with mild tinnitus and moderate high 
frequency hearing loss while in the service.  

There is no in-service documentation of Meniere's Syndrome.  
It was not documented on separation examination.  During 
separation examination, the veteran reported ear trouble, but 
denied dizziness or fainting spells.  

In July 1984 a private physician noted that the veteran was 
complaining of intermittent dizziness which he noticed only 
with positional changes.  No diagnosis of Meniere's Syndrome 
was documented.  

On VA examination in August 1984 no reference to Meniere's 
Syndrome was documented.  

In a January 1985 letter, Dr. J.J.R. reported that the 
veteran was complaining of, in pertinent part, episodes of 
dizziness.  No diagnosis of Meniere's Syndrome was 
documented.  

In an October 1991 letter, Dr. M.W.H. reported evaluating the 
veteran for a three month history of vertiginous episodes 
while lying down and upon getting up rapidly.  The pertinent 
diagnosis upon examination was benign positional vertigo.  

In February 1997 the veteran was seen by Dr. G.M.R. with a 
history of ear noise, vertigo, tinnitus, and hearing loss.  
Also noted was a past history of Meniere's Syndrome.  
Physical examination documented only normal findings.  The 
diagnosis was probable endolymph hydrops "in setting of 
noise induced hearing loss."  

In October 1997 the veteran submitted a treatise pertaining 
to endolymphatic hydrops.  It defined endolymphatic hydrops 
as a disorder of the vestibular system of the inner ear 
stemming from abnormal fluid fluctuations in fluid called 
endolymph.  Such fluctuations were noted to result in 
symptoms of hydrops that includes pressure or fullness in the 
ear, tinnitus, hearing loss, dizziness, and imbalance.  It 
was also noted that endolymphatic hydrops may occur as a 
result of a head blow, infection, degeneration of the inner 
ear, allergy, a tumor, or an unknown cause.  

In an April 1998 letter, Dr. G.M.R. reported that he had been 
treating the veteran since February 1997 and that he had a 
chronic history of Meniere's Syndrome manifested by 
unpredictable episodes of dizziness.  It was noted that he 
also had an element of noise induced hearing loss that could 
be attributed to his military duty.  

On VA examination in March 2000 the veteran reported 
developing hearing loss, tinnitus, and dizziness while on 
active duty.  On examination it was noted that there was 
disturbance of balance secondary to ear disease.  It was also 
noted that there was no evidence of upper respiratory disease 
and that he had hearing loss and tinnitus.  No active ear 
disease or middle ear infections were found.  Daily episodes 
of vertigo were reported.  It was noted that there were no 
complications of ear disease that were present.  

The diagnosis was Meniere's Syndrome with bilateral hearing 
loss, tinnitus, and vertigo.  It was further concluded that 
it was unlikely that his Meniere's Syndrome was related to 
his military service.  It was finally noted that there was no 
history of any significant injury or significant episode of 
acoustic trauma.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  


When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Initially, the Board finds that the veteran's claim for 
service connection for Meniere's Syndrome is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The veteran has a current diagnosis of Meniere's Syndrome.  
There is in-service documentation indicating treatment of an 
otitis media infection, rhinitis, as well as acute 
pharyngitis.  Finally, the veteran has submitted medical 
treatise evidence documenting that endolymphatic hydrops may 
occur as a result of, in pertinent part, infection or 
allergy.  

The Board notes that endolymphatic hydrops is a synonym for 
Meniere's Syndrome.  See 38 C.F.R. § 4.87, Diagnostic Code 
6205.  



The Board concludes that the above mentioned treatise 
satisfies the nexus requirement in this case.  See Hensley, 
supra (holding that the evidentiary threshold for a well 
grounded claim is low and that a veteran with a competent 
medical diagnosis of a current disorder may invoke an 
accepted medical treatise in order to establish the required 
nexus);  see also Wallin v. West, 11 Vet. App. 509, 514 
(1998) (holding that medical treatises can serve as the 
requisite evidence of nexus).  

Therefore, the Board finds that the veteran has presented a 
plausible and therefore well-grounded claim of service 
connection for Meniere's Syndrome.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  

The veteran's claim of entitlement to service connection for 
Meniere's Syndrome is well-grounded.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated above, the veteran's claim of service 
connection for Meniere's Syndrome is well-grounded.  Once the 
veteran has established a well-grounded claim, VA has a duty 
to assist him in the development of facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  

The Board concludes that further development is required in 
this case.  During the March 2000 VA examination, the 
examiner concluded that it was unlikely that the veteran's 
Meniere's Syndrome was related to service.  It is unclear 
what the basis of the VA examiner's conclusion was.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

It has also been contended that the veteran's Meniere's 
Syndrome is secondary to his bilateral hearing loss.  Service 
connection may also be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

On remand, the VA examiner should address the relationship, 
if any, between the veteran's hearing loss and his Meniere's 
Syndrome.  

Accordingly, the issue of service connection for Meniere's 
Syndrome, including as secondary to bilateral hearing loss, 
is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

2.  After any additional evidence has 
been received and added to the record, 
the veteran should be afforded a 
comprehensive VA audio/ear examination 
for Meniere's Syndrome, conducted by an 
appropriate specialist.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated by the 
examiner(s) in this regard.  

The examiner should certify that the 
claims folder was reviewed.  Any further 
indicated special studies should be 
conducted.  The examiner should 
specifically determine whether it is as 
likely as not that the veteran's 
Meniere's Syndrome is linked to his 
military service.  

The examiner should also offer an opinion 
as to whether the Meniere's Syndrome is 
proximately due to or the result of the 
veteran's service-connected hearing loss, 
and if not, then whether, and to what 
degree, if any, it was aggravated by the 
service connected hearing loss.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  If such 
aggravation is determined to have taken 
place, the examiner must address the 
following medical issues: 

(1) The baseline manifestations which are 
due to the effects of the nonservice-
connected Meniere's Syndrome; 

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
hearing loss based on medical 
considerations; and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of Meniere's Syndrome are proximately due 
to service-connected hearing loss.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for Meniere's 
Syndrome, including as secondary to 
bilateral hearing loss, based on all the 
evidence of record with consideration of 
the criteria under 38 C.F.R. § 3.310(a), 
and Allen, supra.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



